Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art found was Friedrich (US 2016/0191999A1) which teaches “the content receiver then determines whether the currently received program being broadcast on the channel is a spoiler. For example, the CPU searches tables or other data structures associated with television programs that have been recorded or that are scheduled to be recorded and obtains an identifier of each television program for which a user has requested protection from spoilers.” (page 5 paragraph (0049)), alone or in combination, does not teach or fairly suggest claims 2, and 12. Particularly, the prior art does not teach or fairly suggest the claimed features in combination with all of the other claimed limitations “comparing respective words from each respective electronic communication of the first plurality of electronic communications with first keywords, wherein the first keywords correspond to the second media asset; determining that a word of the respective words matches a keyword of the first keywords and in response to determining that the word of the respective words matches the keyword of the first keywords adding the respective electronic communication from which the respective words were derived to the first subset; determining based on the information regarding the respective time when each electronic communication in the first plurality of electronic communications was made available for the first user's viewing, a first availability time of a first electronic communication in the first subset that was made available for the first user's viewing earliest among other electronic communications in the first subset; calculating a first length of time from the second transmission time to the first availability time; calculating a predicted time when the first user will be exposed to a spoiler of the first media asset based on the first length of time and the first transmission time; and generating a notification for the first user, wherein the notification indicates that the first user is predicted to be exposed to a spoiler of the first media asset at the predicted time” is found to be allowable in combination with all remaining limitations of the claims.
The closest prior art found was Maisenbacher (US 2015/0382061 A1) which teaches “mitigating spoilers involves identifying a recorded media program available for place shifting from a media device to a client device via a network, identifying a filtering criterion corresponding to the recorded media program, receiving, at the client device via the network, content for presentation on the client device, applying the filtering criterion to the received content using the filtering criterion to identify a portion of the received content matching the filtering criterion, and inhibiting presentation of the identified portion of the received content on the client device.” (page 1 paragraph (0001)), alone or in combination, does not teach or fairly suggest claims 2, and 12. Particularly, the prior art does not teach or fairly suggest the claimed features in combination with all of the other claimed limitations “comparing respective words from each respective electronic communication of the first plurality of electronic communications with first keywords, wherein the first keywords correspond to the second media asset; determining that a word of the respective words matches a keyword of the first keywords and in response to determining that the word of the respective words matches the keyword of the first keywords adding the respective electronic communication from which the respective words were derived to the first subset; determining based on the information regarding the respective time when each electronic communication in the first plurality of electronic communications was made available for the first user's viewing, a first availability time of a first electronic communication in the first subset that was made available for the first user's viewing earliest among other electronic communications in the first subset; calculating a first length of time from the second transmission time to the first availability time; calculating a predicted time when the first user will be exposed to a spoiler of the first media asset based on the first length of time and the first transmission time; and generating a notification for the first user, wherein the notification indicates that the first user is predicted to be exposed to a spoiler of the first media asset at the predicted time” is found to be allowable in combination with all remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424